Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	In the Claims:
Claim 1 (Currently amended). A method of performing a ranging measurement using a wireless access point, the method comprising:
a) transmitting a key management frame from a first wireless device, wherein the key management frame comprises a plurality of key values and associated long training field (LTF) Generation SACs;
b) receiving a first null data packet (NDP) announcement frame comprising the LTF Generation SACs from a second wireless device;
c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence determined according to a first key value of the plurality of key values;
d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence determined according to a second key value of the plurality of key values; and

e) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences;
f) determining that the first LTF sequence is invalid based on the key values;
g) the first wireless device transmitting a second NDP announcement frame indicating that new LTF generation information is needed responsive to the determining; 
h) receiving a third LTF sequence responsive to the second NDP announcement frame.
Claim 8. (Currently Amended) A device for performing a ranging measurement using a wireless access point, the device comprising:
a memory for storing data; and
a processor communicatively coupled to the memory and configured to execute instructions for performing a method of ranging measurement, the method comprising:
a) receiving a key management frame, wherein the key management frame comprises a plurality of key values and associated long training field (LTF) Generation SACs;
b) transmitting a first null data packet (NDP) announcement frame, wherein the first NDP announcement frame comprises the LTF Generation SACs;
c) transmitting a UL-NDP frame, wherein the UL-NDP frame comprises a first LTF sequence determined according to a first key value of the plurality of key values;
d) receiving a DL-NDP frame from a first wireless device, wherein the DL-NDP frame comprises a second LTF sequence corresponding to a second key value of the plurality of key values; and
e) receiving a ranging measurements between the first wireless device and the second wireless device, wherein the ranging measurement is computed using the first and second LTF sequences;

f) determining that the first LTF sequence is invalid based on the key values;
g) the first wireless device transmitting a second NDP announcement frame indicating that new LTF generation information is needed responsive to the determining; and
h) receiving a third LTF sequence responsive to the second NDP announcement frame.

Claim 12. (Currently Amended) A device for performing a ranging measurement between wireless devices, the device comprising:
a memory for storing data; and
a processor communicatively coupled to the memory and configured to execute instructions for performing a method of ranging measurement, the method comprising:
a) transmitting a key management frame from a first wireless device, wherein the key management frame comprises a plurality of key values and associated long training field (LTF)  Generation SACs;
b) receiving a first null data packet (NDP) announcement frame comprising the LTF Generation SACs from a second wireless device;
c) receiving an UL-NDP frame from the second wireless device, wherein the UL-
NDP frame comprises a first LTF sequence corresponding to a first key value;
d) transmitting a DL-NDP frame transmitted from the first wireless device,
wherein the DL-NDP frame comprises a second LTF sequence corresponding to a second
key value;
e) authenticating that the first LTF sequence and the second LTF sequence are
generated from reliable LTF Sequence Generation Information using the associated LTF
Generation SACs; and
f) computing ranging measurements between the first wireless device and the
second wireless device using the first and second LTF sequences;
g) determining that the first LTF sequence is invalid based on the key values:
h) the first wireless device transmitting a second NDP announcement frame
indicating that new LTF generation information is needed responsive to the determining:
and
i) receiving a third LTF sequence responsive to the second NDP announcement
frame.
Reason for Allowance
3.	Claims 1-17 are allowed.
	The amended claims have overcome ODP.
The following is an examiner’s statement of reasons for allowance: Prior art of records 
Berger et al. (US 11,166,159) and Seok (US 2014/0169290) does not disclose or render obvious the claim limitations including “A method of performing a ranging measurement using a wireless access point, the method comprising: a) transmitting a key management frame from a first wireless device, wherein the key management frame comprises a plurality of key values and associated LTF Generation SACs; b) receiving a first NDP announcement frame comprising the LTF Generation SACs from a second wireless device; c) receiving an UL-NDP frame from the second wireless device, wherein the UL- NDP frame comprises a first LTF sequence determined according to a first key value of the plurality of key values; d) transmitting a DL-NDP frame transmitted from the first wireless device, wherein the DL-NDP frame comprises a second LTF sequence determined according to a second key value of the plurality of key values; and e) computing ranging measurements between the first wireless device and the second wireless device using the first and second LTF sequences; f) determining that the first LTF sequence is invalid based on the key values;

g) the first wireless device transmitting a second NDP announcement frame indicating that new LTF generation information is needed responsive to the determining; and h) receiving a third LTF sequence responsive to the second NDP announcement frame..”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462